Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5 and 9-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niss (US 2015/0117668) in view of McCorkle (US 3512605).
Claim 1- Niss discloses a seat comprising: a first backrest (right end backrest 1) having a first occupant support portion (5), a first side (left side), and a first speaker (a left speaker 2); a second backrest (left end backrest 1) having a second occupant support portion (5), a second side (right side), and a second speaker (right speaker 2); a central portion (1) disposed between the first backrest and the second backrest (fig. 1), a third side (right side) directed toward the first backrest, a fourth side (left side) directed toward the second backrest, the central portion having a third occupant support portion (5); and a seat base (shown not designated) disposed adjacent to the first backrest, the second backrest, and the central portion.
The difference between Niss and the claimed invention is Niss does not teach the backrests having channels for receiving the speakers therein.
McCorkle discloses a seat comprising: a backrest (S) having an occupant support portion (10), a left side and a right side, and defining a left channel (31-32) extending from the left side to the occupant support portion (the channel extends inward from the left side toward the center cushion 18 of the portion 10), and a right channel (30-31) extending from the right side to the occupant support portion (the channel extends inward from the right side toward the center cushion 18 of the portion 10); a left speaker (22) disposed within the left channel; and a right speaker (24) disposed within the right channel. McCorkle teaches providing the channels for mounting the speakers, wherein the structural configuration of the channels facilitates the listening experience for the seat occupant (col. 2: 63-70).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat of Niss, as taught by McCorkle, in order to provide an effective listening experience for the user.  Accordingly, the seat of Niss and McCorkle would yield the predictable result of providing a seat comprising three backrests, each backrest having a speaker disposed within a channel, wherein each channel is configured to extend between an occupant support portion and a side of the backrest.

Claim 4- Niss and McCorkle teach the seat of claim 1, wherein each of the first and second speakers (2) taught by Niss emits primary sound waves (played back audio volume, ¶ 18) and secondary sound waves (noise compensation- 180 degrees out of phase, ¶ 15) during use; wherein the first speaker (left speaker) is disposed within the first channel (taught by McCorkle, col. 2: 63-70) such that a portion of the secondary sound waves of the first speaker travel through the first channel and the third channel (which would be the right channel for the center 1 taught by Niss, ¶ 25-28); and wherein the second speaker (right speaker) is disposed within the second channel (of McCorkle) such that a portion of the secondary sound waves of the second speaker travel through the second channel and the fourth channel (which would be the left channel of the center 1 taught by Niss).  Niss teaches that the audio system for each backrest speaker transmits the secondary sound waves to an adjacent backrest speaker, when the speakers are positioned in particular swivel angles (¶ 13, 24); as a result, the seat of Niss and McCorkle would yield the predictable result of secondary sound waves (noise compensation) transmitted from one channel to an adjacent channel as claimed. 
Claim 5- Niss and McCorkle teach the seat of claim 4, wherein the secondary sound waves (noise compensation) of the first speaker taught by Niss are zeroing waves that are 180 degrees out of phase relative to the primary sound waves of the first speaker (¶ 15); and wherein the secondary sound waves of the second speaker (taught by Niss) are zeroing waves that are 180 degrees out of phase relative to the primary sound waves of the second speaker.  
Claim 9- Niss and McCorkle teach the seat of claim 4, wherein the first channel (taught by McCorkle) would direct the secondary sound waves (noise compensation) of the first speaker (taught by Niss) away from the first backrest and the first speaker; and wherein the second channel directs the secondary sound waves of the second speaker away from the second backrest and the second speaker (as taught by Niss, ¶ 13, 24-28).  
Claims 10-11 - Niss and McCorkle teach the seat of claim 1, wherein a portion of each of the first channel and second channel (taught by McCorkle) is formed of a tubular member extending from the respective speaker to the respective side (col. 2: 68-70); and wherein the third channel provided by the modified seat would be formed of a third tubular member, and the resulting fourth channel formed of a fourth tubular member.
Claim 12- Niss and McCorkle teach the seat of claim 11, wherein each of the first tubular member, the second tubular member, the third tubular member, and the fourth tubular member is formed of plastic. McCorkle teaches the occupant support (18), which defines the channels, is padding of a known shock-absorbing type (col. 2: 24-25). It is old and well-known in the art to form vehicle seat padding of foam, which is a plastic resin material.
Claim 13- Niss and McCorkle teach the seat of claim 1, wherein a portion of each channel is defined by a foam layer disposed within the respective backrest (as previously explained, and as shown in fig. 3, McCorkle teaches that the occupant support 18, which defines each channel, is padding).  
Claim 14- Niss and McCorkle teach the seat of claim 1, wherein both Niss (¶ 49) and McCorkle (col. 2: 63-66) teach including perforated trim element(s) adjacent to a respective speaker. Niss teaches each speaker is movable to swivel positions (fig. 2b-c) that would dispose the trim element taught by McCorkle (fig. 2-3) between the first backrest (right backrest 1) and the third side (of the center 1 taught by Niss). Accordingly, the seat of Niss and McCorkle would yield the predictable result of the first backrest including a first perforated trim between the first speaker and the third side; as well as the second backrest including a second perforated trim between the second speaker and the fourth side.
Claim 15- Niss and McCorkle teach the seat of claim 1, wherein the central portion (center 1 of Niss) includes a third acoustically transparent material (for the third right-channel of McCorkle) and a fourth acoustically transparent material (for the fourth left-channel of McCorkle), the third acoustically transparent material disposed within the third channel and adjacent to the third occupant support portion, the fourth acoustically transparent material disposed within the fourth channel and adjacent to the third occupant support portion.  The limitation “acoustically transparent material” fully encompasses the grills (26, 28) and padding taught by McCorkle (col. 2: 24-27, 63-64), and the perforated and spacer materials taught by Niss (¶ 31, 49).
Claim 16- Niss and McCorkle teach the seat of claim 1, wherein the central portion includes a headrest (occupant support portions of both Niss and McCorkle define headrests); wherein each of the third channel and the fourth channel (for the center 1 of Niss) is defined on the headrest; wherein the third channel has a first end (rightward end) disposed adjacent to the first channel (the left channel of the left backrest); and wherein the fourth channel has a first end (leftward end) disposed adjacent to the second channel (the right channel of the right backrest).
Claim 17- Niss and McCorkle teach the seat of claim 1, wherein the central portion includes a pivotable headrest (the central occupant support portion of Niss defines a pivotable headrest); and further comprising a third speaker and a fourth speaker disposed within the pivotable headrest (as taught by Niss), each of the third speaker and the fourth speaker emitting primary sound waves during use. While Niss’ teaching appears to suggest that the zeroing waves (¶ 15) are secondary sound waves, Niss still teaches that the third and fourth speakers (2, 2) produce zeroing waves that are 180 degrees out of phase relative to the primary sound waves of the first and second speakers respectively. Accordingly, the seats of Niss and McCorkle comprise structure and function which meet the limitations: “wherein the primary sound waves of the third speaker are zeroing waves that are 180 degrees out of phase relative to the primary sound waves of the second speaker; and wherein the primary sound waves of the fourth speaker are zeroing waves that are 180 degrees out of phase relative to the primary sound waves of the first speaker.”  
Claim 18- Niss and McCorkle teach the seat of claim 1, wherein the seat base comprises a plurality of seat bases taught by Niss (fig. 1), a first seat base of the plurality of seat bases disposed adjacent to the first backrest (right), a second seat base of the plurality of seat bases disposed adjacent to the second backrest (left), and a third seat base of the plurality of seat bases disposed adjacent to the central portion (center).  


  


Allowable Subject Matter
Claims 19-20 are allowed.
Claims 2-3 and 6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record did not show or suggest, either singly or combined, a seat arrangement comprising three backrest support portions as claimed, the central support portion including a pair of opposing channels; wherein either the central support is configured to include a pivotable armrest with the pair of channels, or is configured to direct secondary soundwaves from adjacent channels of the outer support portions via its pair of opposing channels.
The references to Niss and McCorkle fail to teach that the secondary sound waves (zeroing waves taught by Niss) of the first and second backrests would be directed away therefrom as well as away from the central backrest via the opposing pair of channels defined in said central backrest. 
The reference to Etzel teaches a backrest including an occupant support portion configured as a pivotable armrest; however, it would not have been obvious to modify the central backrest of Niss to include the pair of speakers in an armrest pivotable into the backrest, wherein the armrest would comprise the pair of channels taught by McCorkle. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA ABRAHAM whose telephone number is (571)272-2635. The examiner can normally be reached 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.A./Examiner, Art Unit 3636                                                                                                                                                                                                        


/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636